COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Rema Charles v. Dickinson Independent School District, A.C.
                            Kantara, and Taylor Marine Construction of Texas, LLC

Appellate case number:      01-20-00215-CV

Trial court case number:    16CV0880

Trial court:                56th District Court of Galveston County

       Appellee, A.C. Kantara, has filed a motion to extend time to file his appellee’s brief.
Appellant, Rema Charles, filed her appellant’s brief on March 30, 2020, thereby
establishing a deadline of April 29, 2020 for the filing of a brief by any appellee. See TEX.
R. APP. P. 38.6(b). Appellee’s motion requests a ninety-day extension of time to file its.
The motion is granted, in part.
      Appellee’s brief of A.C. Kantara is due to be filed no later than June 29, 2020.
Absent extraordinary circumstances, no further extensions will be granted.
       It is so ORDERED.
Judge’s signature: _____/s/ Evelyn V. Keyes_______
                     Acting individually       Acting for the Court


Date: __April 28, 2020___